                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  CANTON DIVISION

In re:                                             )    Case No. 20-60571
                                                   )
VENESSA (NMN) BUTLER                               )
                                                   )    Chapter 13
                                                   )
                        Debtor.                    )    Judge Russ Kendig
                                                   )
                                                   )    NOTICE OF APPEARANCE
                                                   )    OF COUNSEL AND REQUEST
                                                   )    FOR NOTICES
                                                   )

                Now comes Jonathon C. Elgin, Assistant Prosecuting Attorney, Richland County,

Ohio, and hereby enters his appearance on behalf of the creditor RICHLAND COUNTY

TREASURER. Pursuant to Fed. R. Bankr. P. 2002(g), counsel respectfully requests that all

notices given or required to be given in this case and all papers served or required to be served in

this case, be given to and served at the address set forth for it in the proofs of claim and also at the

following address and email address:

         Jonathon C. Elgin
         Richland Co. Prosecutor’s Office
         38 S. Park Street, Second Floor
         Mansfield, Ohio 44902
         419-774-5676 (Phone)
         419-774-5889 (Fax)
         jcelgin@richlandcountyoh.us


Please take further notice that the counsel’s request includes not only the notices referred to in Fed.

R. Bankr. P. 2002, 9007, and 9010, but also includes, without limitation, any orders, applications,

motions, petitions, plans, pleadings, requests, complaints or other papers which affect or seek to

affect in any way the procedural or equitable rights or interests of Richland County, Ohio. Counsel




 20-60571-rk      Doc 27     FILED 05/21/20        ENTERED 05/21/20 10:28:59             Page 1 of 2
requests that he be added to the Clerk’s mailing matrix in this case.



                                                     Respectfully submitted,


                                                     /s/Jonathon C. Elgin
                                                     Jonathon C. Elgin (0096390)
                                                     Assistant Prosecuting Attorney
                                                     Richland County Prosecutor’s Office
                                                     38 South Park Street, Second Floor
                                                     Mansfield, OH 44902
                                                     419-774-5676
                                                     jcelgin@richlandcountyoh.us
                                                     Attorney for Creditor
                                                     Richland Co. Treasurer

                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on 21st day of May, 2020, a true and accurate copy of the
foregoing NOTICE OF APPEARANCE OF COUNSEL AND REQUEST FOR NOTICES was
served via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

       Douglas L. Thrush, Esq. on behalf of Venessa Butler, debtor, at
       bankruptcy@dlthrushbk.com

       Dynele L Schinker-Kuharich, Esq. on behalf of the Chapter 13 Trustee’s office at
       DLSK@Chapter13Canton.com

       Joshua Ryan Vaughan, Esq. at jvaughan@amer-collect.com

       Jason K. Wright, Esq. jwright@weltman.com

Any by regular U.S. mail, postage prepaid on:

       Venessa Butler, Debtor, 198 Helen Ave, Mansfield, Ohio 44906


                                                     /s/ Jonathon C. Elgin__________
                                                     Jonathon C. Elgin (0096390)




 20-60571-rk     Doc 27     FILED 05/21/20       ENTERED 05/21/20 10:28:59         Page 2 of 2
